STONE, J..
— One indebted, or on whom there rests a legal liability, can not make a gift, or voluntary conveyance of propertjq which will be upheld against such pre-existing debt'or liability. And when a prior debt or legal liability is shown, to which such conveyed property is sought to be made subject, the burden is on the grantee, to show that the conveyance is supported by a sufficient, valuable consideration.. — -Miller v. *282Thompson, 3 Por. 196; Costillo v. Thompson, 9 Ala. 937; Spencer v. Godwin, 3 Ala. 355; Huggins v. Perrine, Ib. 396; Hamilton v. Blackwell, 60 Ala. 545; Zelnicker v. Bingham, at the present term; 2 Brick. Dig. 21, § 100.
The language of our woman’s law, enacted in 1850, is, that all property held by the wife previous to her marriage, or to which she may become entitled during • the coverture, is her separate estate, not subject to the debts of her husband, but, nevertheless, vests in him as her trustee, who has the right to manage and control the same, and is not liable to account with the wife, her heirs or legal representatives, for the rents, income, or profits thereof. — Code of 1876, §§ 2705-6; Lee v. Tannenbaum, 62 Ala. 501; Early v. Owens, 68 Ala. 171.
If the husband convert the corpus of his wife’s separate estate, either by using it for his own purposes, or by otherwise investing it in property in his own name, lie may- convey to her, in payment, either the property purchased, or other property of his own ; and if there be no material disparity between the liability, and the value of the property conveyed, chancery will uphold the conveyance, and protect her rights.— Wilson v. Sheppard, 28 Ala. 623; Warren v. Jones, 68 Ala. 449; Coleman v. Smith, 56 Ala. 399.
This principle, however, does not embrace, or extend to the income and profits of the wife’s statutory separate estate. The husband is not liable to account for these, either -to the wife, or to her heirs or legal representatives.-— Whitman v. Abernathy, 33 Ala. 155; Lee v. Tannenbaum, supra. Idis duty to expend them in the support of the household, is an imperfect obligation, and will not support a conveyance afterwards made to the wife, against the claims of prior creditors of the husband. — Early v. Owens, 68 Ala. 171; Whitman v. Abernathy, 33 Ala. 154.
. "We will not affirm that this statutory marital right of the husband,'to control and dispose of the income and profits of the wife’s property, may not be renounced in favor of the wife, or invested primarily for her benefit; but such election, to be available, must have been made before the income accrued, or before it- was administered or invested. It is too late, after liabilities have been incurred, and after there has been conversion by the husband, or investment in his name. — Early v. Owens, supra; Cabalan v. Monroe, 70 Ala. 271.
Declarations made by parties, contemporaneously with a contract, and shedding light thereon; and declarations made by one iu possession of property, explanatory of the possession, or in disparagement of the title of the declarant, are admissible in evidence, as constituting part of the res gestee. But such declarations are not evidence of the source from which title was *283derived, or as mere narrations of past transactions. — 1 Brick. Dig. 843, §§ 553, 554, 557, 558, 560; Ala. Gr. So. R. R. Co. v. Hawks, 72 Ala. 112; Walker v. Elledge, 65 Ala. 51.
In transactions between persons nearly related, such as husband and wife, parent and child, &c., the law regards suspicious circumstances with severer scrutiny, and requires fuller explanation, than when the transaction is between mere strangers. Hamilton v. Blackwell, 60 Ala. 545; Harrell v. Mitchell, 61 Ala 270; Hubbard v. Allen, 59 Ala. 283; Pyron v. Lemon, 67 Ala. 458.
We do not consider it necessary to decide the question of the admissibility of the auditor’s certified account against Vincent, the treasurer. There was present before the chancellor on the hearing, the depositions of Goldthwate, Gilmer and Crawforcl. The first two, Goldthwaite and Gilmer, proved that Vincent converted to his own use twenty thousand dollars of the State’s funds, on the 10th of March, 1881. Crawford proved a deficit of some two hundred thousand dollars in October, 1882. The twenty thousand dollars converted March 10th, fixed a liability on Vincent at that time, which was never paid, so far as we are informed. The property in controversy was purchased at much less than twenty thousand dollars, and was all acquired after that time. The lot on the corner of Washington and Lawrence streets was first purchased, for fifteen hundred dollars, and title taken in the name of Mrs. Vincent. This purchase bore date June 20th, 1881. It is shown that Mrs. Vincent approved this purchase, and it would seem that this was an investment of her moneys pro tanto, if it had been so insisted on. The point is not urged, however, and we will not consider it. Its consideration would not, probably, change the result materially.
The next purchase, claimed by Mrs. Vincent to have been made for her benefit, was the residence lot fronting on Court street. This purchase was made July 11th, 1881, at the price of seven thousand dollars, and title made to Vincent. Soon afterwards Vincent and his family commenced to occupy this property as a residence, and continued to so occupy it, until Vincent fled the country, January 29th, 1883. On the 10th January, 1883, Vincent conveyed this property to his wife, by a deed reciting it had been purchased for her, and with her money. The chancellor decreed that two twousand two hundred and twenty-six 15-100 dollars of Mrs. Vincent’s money — • the entire principal of her patrimony — went into the purchase of this Court street property, and he decreed her a lien on its proceeds for that sum. He denied her interest on this sum. He also condemned the lot on the corner of Washington and Lawrence streets to the payment of Vincent’s default. It is not denied that the chancellor correctly ascertained the amount *284of the corpus of Mrs. Yincent’s statutory estate, which was received by her husband. They were married in 1874, and Yin*cent soon afterwards collected her distributive share of her father’s estate — the sum ascertained by the chancellor.
It is claimed by Mrs. Yincent that she was and is entitled to the profits she alleges were made on her money while in the hands of her husband, which she claims had swelled the sum up to forty-five hundred dollars. This is the only really controverted question in the suit.
Weighing the testimony by the standard declared above, we feel forced to hold it is wholly insufficient to prove that Yincent renounced his marital right to control his wife’s moneys, or to administer them for her individual use. According to Mrs. Yincent’s testimony, her husband received her moneys at different times. Speaking of one occasion — (the language indicates but one time) — she says: “He went, and on his return offered me money, saying it was mine; but I told him to keep and invest it in something profitable.” Now, this testimony makes no intimation whatever of any particular sum then received. It may have been one dollar, or it may have been a thousand. But, there is another objection to it still more decisive, even if the language referred to her entire patrimony. There was not a word said by either, indicating Yincent’s abnegation of marital control, or. that the investment was to be for the wife’s individual profit. All the other testimony given in support of Mrs. Yincent’s claim of the profits realized, and, indeed, that any profits were realized, consisted of the recitals of the deed of January 10th, 1883, and of his verbal admissions, which were, at most, mere narrations of facts alleged to have previously existed. The chancellor did not err in denying to Mrs. Yincent all interest or profit on her money.
The only testimony tending to show when the insurance company stock was purchased, is that of Shapard and McNamee. They sold stock to Yincent July 7th, 1881. This, too, was after his default as treasurer. No objection has been urged against this feature of the decree, and we think the chancellor determined it correctly.
We have made no allusion in this opinion to the liability incurred by Yincent, by virtue of the official bonds executed by him. His fault and deficit consisted of a conversion and misappropriation of the State’s money in his hands as treasurer. This was a tort and a crime. Against such liability, the law has declared no. exemptions of property. — Meredith v. Holmes, 68 Ala. 190; Williams v. Bowden, 69 Ala. 433.
We find no error in the record, and the decree of the chancellor is affirmed.